SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K /A x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For Fiscal Year Ended August 31, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File # 000-52268 ASIAN DRAGON GROUP INC. (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 98-0418754 (IRS Employer Identification Number) Suite 108 - 1312 North Monroe Street, Washington, USA99201 (Address of principal executive offices)(Zip Code) (509) 252-8428 (Registrant’s telephone no., including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.001 par value (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act: Yes oNo x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act: Yes xNo o Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yes xNo o Table of Contents Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K: Yes o No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act): Yes oNo x State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter: Based on the closing price on December 12, 2008 of $0.05, the aggregate market value of the 33,325,000 common shares held by non-affiliates was $1,666,250. Indicate the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date: 38,775,000 Common shares were outstanding as of December 12, 2008. Documents incorporated by reference: None NOTE:This re-filed Annual Report on Form 10-K/A includes the following changes: (i) The Company has determined its previous recording of $9,679,407 of Exploration License expenses and related Commitments Payable of $9,679,407 during the year ended August 31, 2007 was not appropriate and these items have been eliminated from the attached restated financial statements. The elimination of these items as at August 31, 2007 also necessitated an elimination from the preceding version of these financial statements for the year ended August 31, 2008 of an Other Income gain of $9,679,407; (ii) there is re-formatting of financial information regarding discontinued operations and stock issuances in the Statements of Cash Flows; and (iii) there has been the addition of information to Note 2 and Note 8 in the Notes to Financial Statements. ii Table of Contents ASIAN DRAGON GROUP INC. AND SUBSIDIARY (An Exploration Stage Company) Table of Contents PART I ITEM 1. Description of Business 1 ITEM 1A. Risk Factors 2 ITEM 1B. Unresolved Staff Comments 5 ITEM 2. Properties 6 ITEM 3. Legal Proceedings 6 ITEM 4. Submission of Matters to Vote of Security Holders 6 PART II ITEM 5. Market for Company’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 6 ITEM 6. Selected Financial Data 7 ITEM 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation 9 ITEM 7A. Quantitative and Qualitative Disclosures About Market Risk 16 ITEM 8. Financial Statements andSupplementary Data: 16 Reports of Independent Registered Public Accounting Firms 17 Restated Consolidated Balance Sheets at August 31, 2008 and August 31, 2007 19 Restated Consolidated Statements of Operations for the years ended August 31, 2008 and August 31, 2007 and the Exploration Stage Period of August 15, 2006 to August 31, 2008 20 Restated Consolidated Statement of Stockholders’ Equity 21 Restated Consolidated Statements of Cash Flows for the years ended August 31, 2008 and August 31, 2007 and the Exploration Stage Period of August 15, 2006 to August 31, 2008 23 Restated Consolidated Supplemental Disclosure of Non-cash Investing and Financing Activities 24 Notes to Financial Statements 25 ITEM 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 49 ITEM 9A. Controls and Procedures 50 ITEM 9B. Other Information 52 PART III ITEM 10. Directors, Executive Officers and Corporate Governance 53 ITEM 11. Executive Compensation 55 ITEM 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 56 ITEM 13. Certain Relationships and Related Transactions, and Director Independence 57 ITEM 14. Principal Accounting Fees and Services 58 PART IV ITEM 15. Exhibits, Financial Statements Schedules 59 SIGNATURES 59 Table of Contents PART I ITEM 1. DESCRIPTION OF BUSINESS General Asian Dragon was established to develop projects which focus on China’s growing precious and base metals reserves and markets. Investors should be aware there is no assurance that a commercially viable mineral deposit exists on any of the properties for which we are purchasing exploration licenses, and that further exploration The Company is currently evaluating new opportunities and plans to develop a new strategic plan based in the mineral exploration industry. Background Asian Dragon Group Inc. was incorporated in Nevada on June 11, 2003 and on August 10, 2006 filed Articles of Amendment with the Nevada Secretary of State to change its name to Asian Dragon Group Inc. On April 10, 2008 the Company incorporated a British Columbia company named Asian Dragon Silver Inc. (“ADSI”) as a wholly owned subsidiary. The financial statements of the Company are presented on a consolidated basis and include all accounts of both the Company and its subsidiary. (Hereinafter the combined company may be collectively referred to: “Asian Dragon”, “ADG”, “we”, the “Registrant”, or the “Company”) Effective December 2, 2008, the Company determined it would be unable to raise sufficient capital to meet contractual payment obligations under three exploration property purchase agreements it had entered. As such, the Board approved a resolution which authorized the Company to abandon its current exploration initiatives in China and cancel the Agreements it had signed with World Fortune Enterprise Inc., such cancellations to be effective December 2, 2008. Additionally, the Company cancelled the FGLW-XWG Transfer Agreement (dated April 30, 2008) which had assigned some of the Company’s rights under the Fuding (Revised) Agreement to its subsidiary Asian Dragon Silver Inc., such cancellation was also effective December 2, 2008. Although the Agreement cancellations referenced in the paragraph above were executed subsequent to the year ended August 31, 2008, management elected to record the effect of these cancellations in these financial statements for the year ended August 31, 2008. The Company’s common stock is traded in the NASD Over-The-Counter market under the symbol “AADG” and the Company is also listed on the Frankfurt Stock Exchange under the trading symbol “P2J1”. Our fiscal year end is August 31st. 1 Table of Contents ITEM 1A. RISK FACTORS The following risk factors should be considered in connection with an evaluation of the business of our business: THE COMPANY'S LIMITED OPERATING HISTORY MAKES IT DIFFICULT FOR YOU TO JUDGE ITS PROSPECTS. The Company has a limited operating history upon which an evaluation of the Company, its current business and its prospects can be based. You should consider any purchase of the Company's shares in light of the risks, expenses and problems frequently encountered by all companies in the early stages of its corporate development. LIQUIDITY AND CAPITAL RESOURCES ARE UNCERTAIN. For the year ended August 31, 2008, the Company had a Net Loss from Operations of $(1,543,893). The Company may need to raise additional capital by way of an offering of equity securities, an offering of debt securities, or by obtaining financing through a bank or other entity. The Company has not established a limit as to the amount of debt it may incur nor has it adopted a ratio of its equity to debt allowance. If the Company needs to obtain additional financing, there is no assurance that financing will be available from any source, that it will be available on terms acceptable to us, or that any future offering of securities will be successful. If additional funds are raised through the issuance of equity securities, there may be a significant dilution in the value of the Company’s outstanding common stock.
